DETAILED ACTION
Status of the Application
Claims 1-13 and 21-27 are pending in the instant application.  Claims 1, 11, 13 and 24-27 are currently amended.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The Examiner prepared the Non-Final Rejection prior to the Preliminary Amendment being filed and prior to the Preliminary Amendment appearing on the Examiner’s docket.  

Election/Restrictions
Newly submitted claims 21-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21 and 22 are different embodiments than the embodiments presented in claim 1 and claim 11.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
The objection to claim 11 is withdrawn in response to the Claim Amendment filed on June 27, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kraznov et al. (US 2009/0136839).
Regarding claim 1, Kraznov et al. teaches a thin film battery (TFB) layer comprising:
a substrate (28, 28a), having a top surface (Figs. 5 and 6A), a bottom surface (Figs. 5 and 6A), and one or more substrate edges (Figs. 5 and 6A);
a first electrode connection (current collector 44 or current collector 46) disposed on the top surface (Figs. 5 and 6A);
a second electrode connection (current collector 44 or current collector 46) disposed on the top surface, the second electrode connection not electrically connected to the first electrode connection (Figs. 5 and 6A; current collector 44 is not electrically connected to the current collector 46 and vice versa);
a first electrode (cathode 40 or anode 38) electrically connected to the first electrode connection, at least part of the first electrode disposed on the first electrode connection (Figs. 5 and 6A);
a second electrode (anode 38 or cathode 40) electrically connected to the second electrode connection (current collector 44 or current collector 46), at least part of the second electrode disposed on the second electrode connection (Figs. 5 and 6A);
an electrolyte (electrolyte 36), at least part of the electrolyte disposed between and electrically connected to the first and second electrodes (Figs. 5 and 6A);
a first edge connection (pad 48 or pad 50) disposed on one of the substrate edges, the first edge connection being physically and electrically connected to the first electrode connection (para. [0028]); and
a second edge connection (pad 50 or pad 48) disposed on one of the substrate edges, the second edge connection being physically and electrically connected to the second electrode connection (para. [0028]),
wherein the first electrode and the second electrode are within the TFB, respectively (at least one first electrode and at least one second electrode are within the TFB, respectively; Fig. 5).
Regarding claim 2, Kraznov et al. teaches a TPB layer further comprising an electrically insulating lamination (electrically insulating adhesive 66, 66a) disposed on the substrate and covering the first electrode connection except for the first edge connection, the second electrode connection except for the second edge connection, the first electrode, the electrolyte, and the second electrode (Fig. 5).
Regarding claim 5, Kraznov et al. teaches a TFB layer wherein the substrate is made of mica (para. [0022]).  
Regarding claim 6, Kraznov et al. teaches a TFB layer where the first edge connection and the second edge connection are configured in one or more of the following ways: both the first and second edge connection are on a same edge of the substrate, and the first connection is on one or more first substrate edges the second edge connection is on one or more second substrate edges and the first and second edge connections are opposite substrate edges (Fig. 5 and 6A).  
Regarding claim 7, Kraznov et al. teaches a TFB layer wherein the first electrode is an anode (anode 38) and is closer to the substrate than the second electrode which is a cathode (cathode 40) (Fig. 5).  
Regarding claim 8, Kraznov et al. teaches a TFB layer wherein the first electrode is a cathode (cathode 40) and is closer to the substrate than the second electrode which is an anode (anode 38; the cathode has some portions that are closer to the substrate than the second electrode; Fig. 6A).  
Regarding claim 9, claim 9 is considered product-by-process claim because the handler is not a part of the final product – the thin film battery layer.  Because the handler is used to hold the part of the thin battery layer in place while being assembled, the handler being affixed to the bottom surface of the substrate is not being given patentable weight.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 10, claim 10 is considered product-by-process claim because the handler and the compression plate are not a part of the final product – the thin film battery layer.  Because the handler is used to hold the part of the thin film battery layer in place while being assembled and the compression plate is used to compress the thin film battery layer parts while the thin film battery layer is being assembled, the handler being affixed to the bottom surface of the substrate and the compression plate bearing on top surface of the substrate, the substrate being sandwiched between the handler and the compression plate is not being given patentable weight.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 11, Kraznov et al. teaches a structure of Thin Film Battery (TFB) layers, the structure comprising: 
a plurality of battery layers (Fig. 5), each battery layer comprising: 
a substrate (28, 28a), having a top surface (Figs. 5 and 6A), a bottom surface (Figs. 5 and 6A), and one or more substrate edges (Figs. 5 and 6A);
a first electrode connection (current collector 44 or current collector 46) disposed on the top surface (Figs. 5 and 6A);
a second electrode connection (current collector 44 or current collector 46) disposed on the top surface, the second electrode connection not electrically connected to the first electrode connection (Figs. 5 and 6A; current collector 44 is not electrically connected to the current collector 46 and vice versa);
a first electrode (cathode 40 or anode 38) electrically connected to the first electrode connection, at least part of the first electrode disposed on the first electrode connection (Figs. 5 and 6A);
a second electrode (anode 38 or cathode 40) electrically connected to the second electrode connection (current collector 44 or current collector 46), at least part of the second electrode disposed on the second electrode connection (Figs. 5 and 6A);
an electrolyte (electrolyte 36), at least part of the electrolyte disposed between and electrically connected to the first and second electrodes (Figs. 5 and 6A);
a first edge connection (pad 48 or pad 50) disposed on one of the substrate edges, the first edge connection being physically and electrically connected to the first electrode connection (para. [0028]); and
a second edge connection (pad 50 or pad 48) disposed on one of the substrate edges, the second edge connection being physically and electrically connected to the second electrode connection (para. [0028]); and
an electrically insulating lamination (electrically insulating adhesive 66, 66a) disposed on the substrate and covering the first electrode connection except for the first edge connection, the second electrode connection except for the second edge connection, the first electrode, the electrolyte, and the second electrode (Fig. 5); and
wherein the first electrode and the second electrode are within one of the TFB layers, respectively (at least one first electrode and at least one second electrode are within the TFB, respectively; Fig. 5), and further comprising:
a first stack external electrical connection (electrical conductor 60, 60a) connecting two or more of the first edge connections (para. [0028]); and 
a second stack external electrical connection (electrical conductor 60, 60a) connecting two or more of the second edge connections (para. [0028]).
Regarding claim 12, Kraznov et al. teaches a structure that is a module of two of more integrated battery structures or stacks (Fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kraznov et al. as applied to claim 1 above, and further in view of Bhardwaj (US 2015/0280201).
Regarding claim 3, Kraznov et al. is silent regarding a TFB layer where the substrate has a substrate thickness between 5 microns and 80 microns.  However, Bhardwaj teaches that it is known in the art to have a TFB layer where the substrate has a substrate thickness between 20 microns and 40 microns (para. [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the TFB layer of Kraznov et al. by incorporating a substrate with a substrate thickness between 20 microns and 40 microns as taught by Bhardwaj depending upon the application of the thin film battery layer (Bhardwaj, para. [0023]).  
Regarding claim 4, Kraznov et al. is silent regarding a TFB layer where the substrate is between 0.5 microns and 5 microns in thickness per square millimeter (mm2) of surface of the substrate 105 with a root mean squared (RMS) of surface roughness between 1 nanometer (nm) and 250 nanometer (nm) per square millimeter (mm2) of surface area of the substrate.  However, Bhardwaj teaches that it is known in the art for a TFB layer to comprise a substrate that may take a number of dimensions (para. [0023]) and that the dimensions of the substrate, including, for example, a planar area and the thickness of the substrate, may vary by application of the battery (Bhardwaj, para. [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the substrate of Kraznov et al. by incorporating a substrate that is between 0.5 microns and 5 microns in thickness per square millimeter (mm2) of surface of the substrate 105 with a root mean squared (RMS) of surface roughness between 1 nanometer (nm) and 250 nanometer (nm) per square millimeter (mm2) of surface area of the substrate is between 0.5 microns and 5 microns in thickness per square millimeter (mm2) of surface of the substrate 105 with a root mean squared (RMS) of surface roughness between 1 nanometer (nm) and 250 nanometer (nm) per square millimeter (mm2) of surface area of the substrate depending upon the application of the thin film battery layer (Bhardwaj, para. [0023]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kraznov et al. as applied to claim 1 above, and further in view of Johnson (US 2018/0083318).
Regarding claim 13, Kraznov et al. is silent regarding a structure further comprising a hermetical seal sealing the stack, electrically connected to the first stack external electrical connection and forming a first battery pole and a second battery pole connected to the second stack external electrical connection.  However, Johnson teaches that it is known for a stack of a plurality of battery cells to be sealed using a hermetical seal in order to protect the battery cells from the external environment (para. [0076]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kraznov et al. by incorporating a hermetical seal to seal the stack as taught by Johnson, for example, the hermetical seal electrically connected to the first stack external electrical connection and forming a first battery pole and a second battery pole connected to the second stack external electrical connection, when doing so protects the battery cells from the external environment (Johnson, para. [0073]) and to expand the use of the structure and the applicability of the structure to a greater number of end user/consumers.  

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicant argues: Item 9 of the OA states that Kraznov teaches a substrate (28, 28a}, having a top surface (Figs. 5 and 6A), a bottom surface (Figs. 5 and GA), and one or more substrate edges (Figs. 5 and GA), a first electrode connector (44, 46}; a second electrode connector (44, 46); ...; a second electrode {cathode 40 or anode 36) ..., a second electrode (anode 38 or cathode 40} ...; an electrolyte (36); a first edge connections (pad 48/pad 50); and a second edge connection (pad 48/pad 50).  Applicant avers that the pads are not edge connections and are not at the edge of the substrate.  Item 10 of the OA states that Kraznov teaches a TPB (sic — TFB), Thin Film Battery, layer/insulating lamination (electrically insulating adhesive 66, 66a).  Item 11 of the OA states that Kraznov teaches a Thin Film Battery (TFB) layer made of mica, [0022].  Item 12 of the OA states that Kraznov teaches a TFB layer with claimed edge connection configurations - regarding claim 6.  Applicant avers that Kraznov does not teach edge connections and the elements of claim 6 are not disclosed, recognized, or suggested in the prior art of record.  Item 13 of the OA states that Kraznov teaches the TFB layer where the anode (38) is closer to the substrate than the cathode (40 -- Figure 5} - regarding claim 7.  Item 14 of the OA states that Kraznov teaches a TPB layer where the cathode is closer to the substrate than the anode — regarding claim 8.  Item 15 of the OA states that claim 9 is regarded as a product-by-process claim and the prior art teaches all the structure of the product because the handler is not part of the final product.  Applicant avers that claim 9 is a dependent structure that exist during processing and handling of thin layers.  Item 16 of the OA, similarly regard claim 10 as a product-by-process claim.  Applicant has a similar response as in claim 9.  ltem 17 of the OA states that Kraznov teaches the structure of the TFB as above including a plurality of battery layers (Fig. 5), etc.  Item 18 of the OA states Kraznov teaches integrated battery stacks (Fig. 5).  Applicant avers the batter stacks are not connected, configured, or integrated by connecting edge connectors. 
It is the Office’s position that the pads are edge connections.  It is also the Office’s position that edges of the substrate can be on the top, the bottom and/or on the ends of the substrate. 
It is the Office position that the pads 48 and 50 of Kraznov read on the claimed edge connections.  As a result, Kraznov reads on the limitations of instant claim 6.  
Applicant argues:  Items 19 - 22 of the OA state the basis of rejecting the Application under 35 USC 103.  Item 23 of the OA rejects claims 3 and 4 in view of Kraznov et al. (US 2009/0136839) and further in view of US 2015/0280201 to Bhardwaj et al., hereinafter referred to as “Bhardwaj”.  Item 24 of the OA correctly states that Kraznov is silent about a TFB layer with a substrate thickness between 5 microns and 80 microns. However, Bhardwaj teaches a substrate thickness between 20 microns and 40 microns [0023] ~ regarding claim 3.  The combination of the Kraznov and Bhardwaj references does not teach how to handle thin layers to produce or enable the claimed structures or thin thicknesses, hence the combination of references does not render the claims as obvious.  ltem 25 of the OA correctly states that Kraznov is silent about a substrate between 0.5 microns and S microns thickness per square millimeter of surface. However, Bhardwaj teaches a TFB layer can comprise a substrate that may take a number of dimensions [0023], therefore it would be obvious to one of ordinary skill in the art to modify the substrate of Kraznov by incorporating a substrate that is between 0.5 microns and 5 microns in thickness per square millimeter surface of substrate 105 with a root mean squared (RMS) of surface roughness between 1 nanometer (om) of surface of the substrate 105 ~ regarding claim 4.
It is the Office’s position that one of ordinary skill in the art would modify the substrate of Kraznov et al. by incorporating a substrate that may take a number of dimensions as taught by Bhardwaj and that the dimensions of the substrate such as planar area and the thickness of the substrate may vary by application of the battery as taught by Bhardwaj (para. [0023]).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Applicant argues: Applicants note that Kraznov does not disclose, recognize, or suggest the ranges claimed nor does Kraznov disclose or enable how to handle substrates this thin. Therefore, the combination of references is not enabling and does not render the claims as obvious.  Items 26 and 27 of the OA rejection claim13 under 35 USC 103 over Kraznov, as applied to claim 1, in further view of US 2018/0083318 to Johnson et al., hereafter referred to as “Johnson”.  Item 27 of the QA correctly states that Kraznov is silent regarding the hermetically sealing the structure of the stack, while Johnson teaches hermetically sealing battery cells.  
Neither Kraznov, Bhardwaj, Johnson, nor any other prior art of record, discloses, suggests, or recognizes the following claimed limitations of independent claims 1 and 11:
“a first edge connection on one of the substrate edges, the first edge connection being physically and electrically connected to the first electrode connection; and
a second edge connection on one of the substrate edges, the second edge connection being physically and electrically connected to the second electrode connection”. 
Inspection of the substrate 28/28a of Kraznov, e.g., see Kraznov Figures 1, 2, 5, 6A, and 6B shows no edge connections on Kraznov’s substrate edges.  In fact, there is nothing shown on the substrate edges of Kraznov nor is there any mention of anything on such edge. Particularly no edge connection is disclosed, recognized, or suggested in Kraznov.  Kraznov, as understood, discloses a stacked battery with a first battery cell on a first substrate with a first pair of contact pads and a second battery cell on a second substrate with a second pair of contact pads. (See Abstract.) “An electrical conductor in each first hole electrically contacts a first contact pad of the first battery cell, and extends out of each first hole to contact a second contact pad of the second batter cell to electrically connect each first contact pad to a second contact pad” [0007].  As understood, these “first and second contact pads 48, 50” are connected by electrically conductive adhesive applied “into the holes 52,52a, but also on a portion of the first or second contact pads 48, 50 that surrounds the holes 52,52a. The electrically conductive adhesive is applied on the metal contacts right next to and around the holes 52, 52a but kept away from the cells 24, 24a themselves to avoid shorting the cells.” See [0029].  Accordingly, Kraznov teaches away from an “edge connection on one of the substrate edges”, as claimed, since Kraznov connections are made through holes in Kraznov’s substrate and pads. in addition, Kraznov, does not disclose, recognize, or suggest the claim limitation of “the second edge connection being physically and electrically connected to the second electrode connection”. The connection of Kraznov connects “a first contact pad of the first battery cell, and extends out of each first hole to contact a second contact pad of the second battery cell to electrically connect each first contact pad to a second contact pad.” See Summary. (Emphasis added.) The purpose of Kraznov is to make interconnection between thin film batteries simpler — see [0005], [0044].  Further, when Kraznov discloses a “second contact pad”, Kraznov’s connection is to a second cell, i.e., Kraznov discloses how to connect a “first contact pad” of a first cell to a “second contact pad” of a second cell, There is not any disclosure, recognition, or suggestion about how Kraznov connects a second electrode of a first cell to anything.  For example, Kraznov discloses how to connect a pad, e.g., an anode connection of a first cell to an anode connection of a second cell.  However, Kraznov has no disclosure, recognition, or suggestion about how to connect a cathode connection to anything, e.g., within the same cell.  The present invention solves this problem.  As claimed, “the first edge connection being physically and electrically connected to the first electrode connection” and “the substrate edges, the second edge connection being physically and electrically connected to the second electrode connection” are on the same Thin Film Battery (TFB).  As such, independent claims 1 and 11 are amended to include the limitation: wherein the first electrode and the second electrode are within the TFB (layer), respectively. Kraznov does not disclose, recognize, or suggest wherein the first electrode and the second electrode are within the TFB. respectively, as claimed.  The first and second electrodes of Kraznov are on different TFR’s, not on the same TFR’s, as claimed.
It is the Office’s position that even if Kraznov does not disclose, recognize or suggest how to connect a second electrode of a first cell to anything one of ordinary skill in the art can appreciate that this is implied because otherwise the stacked battery cells will not function as intended.  It is also the Office’s position that battery cells are stacked or connected to one another in order to provide the required voltage or current to an external customer/consumer.  
It is the Office’s position that the limitation “wherein the first electrode and the second electrode are within the TFB, respectively” is met because at least one first electrode and at least one second electrode are within the TFB, respectively as illustrated in Fig. 5.
It is the Office’s position that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retaining a thin battery cell thickness with a higher connection versatility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724